

Exhibit 10.1


FOURTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this "Amendment") dated as of November 30, 2016, is made by and among
the BORROWERS party hereto (the "Borrowers"), the GUARANTORS party hereto (the
"Guarantors"), the financial institutions party hereto as LENDERS (collectively,
"Lenders" and each individually a "Lender"), PNC BANK, NATIONAL ASSOCIATION
("PNC"), as agent for the Lenders (PNC, in such capacity, "Agent"), and J.P.
MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders (JPM
Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015, as amended by (i) First
Amendment to Amended and Restated Revolving Credit and Security Agreement, dated
as of February 16, 2016, (ii) Waiver and Second Amendment to Amended and
Restated Revolving Credit and Security Agreement, dated May 3, 2016, and
(iii) Release and Third Amendment to Amended and Restated Revolving Credit and
Security Agreement, dated September 30, 2016, (as so amended, the "Credit
Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement in order to,
among other things (i) extend the expiration date, (ii) reset the asset
disposition basket, (iii) adjust the field exam frequency and (iv) address
changes in U.S. GAAP accounting treatment with respect to leases. The Lenders
have agreed to such amendments and accommodations, subject to the terms and
conditions set forth in this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.
3.    Amendment of Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to insert the following new sentence at the end of such Section:
Without limiting the foregoing, for purposes of determining compliance with any
provision of this Agreement and any related definitions, the determination of
whether a lease is to be treated as an operating lease or capital lease shall be
made without giving effect to any change in GAAP that becomes effective on or
after the Fourth


1

--------------------------------------------------------------------------------




Amendment Closing Date that would require operating leases to be treated
similarly to capital leases.
4.    Amendment of Section 1.2. Section 1.2 of the Credit Agreement is hereby
amended to add the following definitions in their appropriate alphabetical
positions within such Section:
Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Fourth Amendment Closing Date shall mean November 30, 2016.
Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-


2

--------------------------------------------------------------------------------




down and conversion powers are described in the EU Bail-In Legislation Schedule.
5.    Amendment of Section 1.2. The following definition in Section 1.2 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
Defaulting Lender shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to any Agent, Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies Agent in writing that such failure is the result
of such Lender's good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified Loan Parties or Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender's good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon Applicable Agent's receipt of such certification in form and
substance satisfactory to Applicable Agent; (d) has become the subject of an
Insolvency Event; (e) has failed at any time to comply with the provisions of
Section 2.5(e) with respect to purchasing participations from the other Lenders,
whereby such Lender's share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of Lenders; or (f) becomes the subject of a Bail-in Action.


3

--------------------------------------------------------------------------------




6.    Amendment of the definition of Permitted Dispositions. The definition of
Permitted Dispositions in Section 1.2 of the Credit Agreement is hereby amended
by amending and restating clause (K) thereof in its entirety as follows:
(K)    dispositions, other than those specifically excepted pursuant to clauses
(A) through (J) above, made on or after the Fourth Amendment Closing Date in an
aggregate amount not to exceed $25,000,000; provided that prior to and after
giving effect to any such disposition (i) no Default or Event of Default exists
or is continuing including, without limitation, after giving pro-forma effect to
the exclusion of the assets that are the subject of such disposition from the
US-Canada Formula Amount, the English Formula Amount or the French Formula
Amount, as applicable and (ii) US-Canada Undrawn Availability shall not be less
than the US-Canada Undrawn Availability Test Amount for the thirty (30)
consecutive days ending as of the date of the most recently delivered US-Canada
Borrowing Base Certificate.
7.    Amendment of Section 4.7. The last sentence of Section 4.7 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
Not more than one field examination, at US-Canada Borrowers' expense, shall be
conducted per annum unless (i) a Dominion Period is in effect or it is within 60
days of the end of a Dominion Period, (ii) if US-Canada Undrawn Availability is
less than 25% of the US-Canada Formula Amount, or (iii) if an Event of Default
or Default has occurred and is continuing.
8.    Amendment of Article 5. Article 5 of the Credit Agreement is hereby
amended to insert the following new Section 5.35 immediately following
Section 5.34:
5.35    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
9.    Amendment of Section 7.3. Section 7.3 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
7.3    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees by one or
more Loan Parties or Subsidiaries thereof of the Indebtedness or obligations of
any other Loan Parties or Subsidiaries thereof to the extent such Indebtedness
or obligations are permitted to be incurred and/or outstanding pursuant to the
provisions of this Agreement and (c) the endorsement of checks in the Ordinary
Course of Business.


4

--------------------------------------------------------------------------------




10.    Amendment of Section 13.1. Section 13.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
13.1    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
each Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until January 16, 2021 (the "Term") unless
sooner terminated as herein provided. The Loan Parties may terminate this
Agreement at any time upon prior written notice to Agent and upon indefeasible
payment in full of all of the Obligations.
11.    Amendment of Section 14.14. Section 14.14 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
14.14    Appointment for English Law.
(a)    In this Agreement, any English Collateral Document and the English Law
Guaranty, any rights and remedies exercisable by, any documents to be delivered
to, or any other indemnities or obligations in favor of the European Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, the European Agent (or any other person acting in such
capacity) in its capacity as security trustee of the Secured Parties to the
extent that the rights, deliveries, indemnities or other obligations relate to
any English Collateral Document or the security thereby created or the English
Law Guaranty. Any obligations of the European Agent (or any other person acting
in such capacity) in this Agreement, any English Collateral Document and the
English Law Guaranty shall be obligations of the European Agent in its capacity
as security trustee of the Secured Parties to the extent that the obligations
relate to any English Collateral Document or the security thereby created or the
English Law Guaranty. Additionally, in its capacity as security trustee of the
Secured Parties, the European Agent (or any other person acting in such
capacity) shall have (i) all the rights, remedies and benefits in favor of any
Agent contained in the provisions of the whole of this Article 14, (ii) all the
powers of an absolute owner of the security constituted by any English
Collateral Document and (iii) all the rights, remedies and powers granted to it
and be subject to all the obligations and duties owed by it under any English
Collateral Document, the English Law Guaranty and/or any of the Other Documents.
(b)    Each Secured Party hereby appoints the European Agent to act as its
trustee under and in relation to any English Collateral Document and/or the
English Law Guaranty and to hold the


5

--------------------------------------------------------------------------------




assets subject to the security or the guarantee obligation thereby created as
trustee for the Secured Parties on the trusts and other terms contained in any
English Collateral Document and/or the English Law Guaranty and each Secured
Party hereby irrevocably authorizes the European Agent in its capacity as
security trustee of Secured Parties to exercise such rights, remedies, powers
and discretions as are specifically delegated to the European Agent as security
trustee of the Secured Parties by the terms of any English Collateral Document
and/or the English Law Guaranty together with all such rights, remedies, powers
and discretions as are reasonably incidental thereto.
(c)    The Secured Parties agree that, at any time that the person acting as
security trustee of the Secured Parties in respect of any English Collateral
Document and/or the English Law Guaranty, as applicable, shall be a person other
than the Agents, such other person shall have the rights, remedies, benefits and
powers granted to the European Agent in its capacity as security trustee of the
Secured Parties under this Agreement and (as the case may be) any English
Collateral Document and/or the English Law Guaranty, as applicable.
(d)    Nothing shall require the European Agent in the capacity as security
trustee of the Secured Parties under this Agreement, any English Collateral
Document or the English Law Guaranty to act as a trustee at common law or to be
holding any property on trust, in any jurisdiction outside the United States of
America, England or France which may not operate under the principles of trust
or where such trust would not be recognized or its effects would not be
enforceable.
12.    Amendment of Section 16.20(a). Section 16.20(a) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
(a)    Generally. Without limiting the joint and several nature of all US
Borrowers' and Canadian Borrowers' Obligations, the Obligations of the European
Borrowers shall be several in nature, and the Obligations of the European
Guarantors shall be limited if and to the extent expressly set forth in the
English Law Guaranty.




6

--------------------------------------------------------------------------------




13.    Amendment of Article 16. Article 16 of the Credit Agreement is hereby
amended to insert the following new Section 16.25 immediately following
Section 16.24:
16.25    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement, any Other Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Other Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any Other Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
14.    Amendment of Schedule 7.3. Schedule 7.3 [Guarantees] to the Credit
Agreement is hereby amended and restated in its entirety as set forth on the
Schedule 7.3 attached hereto and made a part hereof.
15.    Amendment of Annex A. Annex A [US Borrowers] to the Credit Agreement is
hereby amended and restated in its entirety as set forth on the Annex A attached
hereto and made a part hereof.
16.    Amendment of Annex B. Annex B [US Guarantors] to the Credit Agreement is
hereby amended and restated in its entirety as set forth on the Annex B attached
hereto and made a part hereof.


7

--------------------------------------------------------------------------------




17.    Conditions Precedent. The effectiveness of this Amendment is subject to
the receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)    the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the Lenders and each of
the Agents;
(b)    the Agent shall have received copies, certified by a duly authorized
officer of each Loan Party to be true and complete on and as of the date hereof,
of records of all action taken by each of the Loan Parties to authorize (i) the
execution and delivery of this Amendment, and all other certificates, documents
and instruments executed in connection therewith, and (ii) its performance of
all of its obligations under each of such documents;
(c)    the Agent shall have received a secretary's certificate of each Loan
Party certifying as to (i) no change in such Loan Party's articles or
certificate of incorporation/organization or bylaws, code of regulations or
limited liability company/operating agreement, or in the event that any such
documents have changed, true and correct copies of the same certified by the
secretary of such Loan Party or the Secretary of State, as the case may be, and
(ii) the incumbency of the officers of such Loan Party that execute and deliver
this Amendment and the related certificates, documents and instruments;
(d)    the Loan Parties shall have delivered all applicable updated Schedules in
accordance with Section 9.19 of the Credit Agreement;
(e)    the Loan Parties shall have delivered such other documents, agreements,
instruments, diligence materials and other items deemed necessary by any Agent
or their respective counsels;
(f)    no Default or Event of Default shall have occurred;
(g)    the Borrowers shall have paid all of Agent's costs and expenses
(including Agent's attorneys' fees) incurred in connection with the preparation
of this Amendment; and
(h)    the Loan Parties shall have paid to the Agent for the ratable benefit of
the Lenders (based upon the respective Revolving Commitment Amounts of each
Lender) an amendment fee in an amount equal to $130,000.
18.    Representations and Warranties. Each Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Agent, the European
Agent and the Lenders as follows:
(a)    each Borrower's and each Guarantor's obligations under the Credit
Agreement, as modified hereby, are and shall remain secured by the Collateral
pursuant to the terms of the Credit Agreement and the Other Documents;


8

--------------------------------------------------------------------------------




(b)    each Borrower and each Guarantor possesses all of the powers requisite
for it to enter into and carry out the transactions referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment, the
Credit Agreement and the Other Documents and any other documents contemplated
herein that are to be performed by such Borrower or such Guarantor; and that any
and all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)    this Amendment, the Credit Agreement, and the Other Documents constitute
the valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;
(d)    all representations and warranties made by each Borrower and each
Guarantor in the Credit Agreement and the Other Documents are true and correct
in all material respects (with duplication of any materiality standard set forth
in any such representation or warranty) as of the date hereof, with the same
force and effect as if all such representations and warranties were fully set
forth herein and made as of the date hereof and each Borrower and each Guarantor
has complied with all covenants and undertakings in the Credit Agreement and the
Other Documents;
(e)    except as expressly set forth herein, this Amendment is not a
substitution, novation, discharge or release of any Borrower's or any
Guarantor's obligations under the Credit Agreement or any of the Other
Documents, all of which shall and are intended to remain in full force and
effect;
(f)    no Event of Default or Default has occurred and is continuing under the
Credit Agreement or the Other Documents; there exist no defenses, offsets,
counterclaims or other claims with respect to any Borrower's or any Guarantor's
obligations and liabilities under the Credit Agreement or any of the Other
Documents;
(g)    each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, each Guaranty, and the Other
Documents applicable to it, each as modified hereby; and


9

--------------------------------------------------------------------------------




(h)    each Borrower and each Guarantor hereby agrees, as an independent
obligation to the European Agent (to the extent such Guarantor or Borrower is
party to the English Law Guaranty), to be bound by the terms of the English Law
Guaranty as if it had been set out in full again here with such changes as are
appropriate to fit this context, for the avoidance of doubt with references to
the Credit Agreement and Other Documents each as modified hereby.
19.    Reimbursement of Expenses. The Borrowers, jointly and severally, shall
pay or cause to be paid to each Agent all costs and expenses accrued through the
date hereof and the costs and expenses of each Agent including, without
limitation, fees of such Agent's counsel in connection with this Amendment.
20.    Document References. As used in the Credit Agreement and each of the
Other Documents, the terms "this Credit Agreement", "herein", "hereinafter",
"hereto", "hereof", and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement as amended and modified by this
Amendment. The term "Other Documents" as defined in the Credit Agreement shall
include this Amendment.
21.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, each Borrower and each Guarantor
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by Agent or any Lender or any employee or
agent of Agent or any Lender, except for the agreements of Agent and the Lenders
set forth herein. This Amendment shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Amendment or any part hereof to be drafted.
22.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrowers and the Guarantors in all respects and shall inure to the benefit
of each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers or the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person or entity
other than the parties hereto a legal or equitable right, remedy or claim under
or with respect to this Amendment, the Credit Agreement or any Other Documents,
it being the intention of the parties hereto that this Amendment and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto.
23.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.


10

--------------------------------------------------------------------------------




24.    Further Assurances. Each Borrower and each Guarantor agrees to execute
such other and further documents and instruments as Agent may request to
implement the provisions of this Amendment.
25.    Governing Law. This Amendment will be governed by the internal laws of
the State of New York without reference to its conflicts of law principles.
26.    Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
27.    Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.
28.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]




11

--------------------------------------------------------------------------------


[SIGNATURE PAGE TO AMENDMENT]


Each of the parties has signed this Amendment as of the day and year first above
written.
 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer and  
   Treasurer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
The Aftermarket Group, Inc., a Delaware corporation
Medbloc, Inc., a Delaware corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer




 
Invacare Continuing Care, Inc., a Missouri corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President









--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company 



By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: President









--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Carroll Healthcare L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare General Partner, Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer
 
 
 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer







--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director





 
ENGLISH GUARANTORS:
 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director







--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


 
FRENCH BORROWERS:


 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised





 
FRENCH GUARANTORS:
 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised


 
Invacare France Operations S.A.S.




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised







--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Senior Vice President




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


KEYBANK NATIONAL ASSOCIATION,
as Lender
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President






--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


JPMORGAN CHASE BANK, N.A.,
as Lender
By: /s/ Lisa A. Morrison
Name:    Lisa A. Morrison
Title:    Authorized Officer




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


J.P. MORGAN EUROPE LIMITED,
as Lender




By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Vice President




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


J.P. MORGAN EUROPE LIMITED,
as European Agent




By: /s/ Matthew Sparkes
Name: Matthew Sparkes
Title: Authorised Officer




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT]


CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC.,
as Lender
By: /s/ David Slattery
Name:    David Slattery
Title:    Vice President








--------------------------------------------------------------------------------





ANNEX A
US Borrowers
Invacare Corporation, an Ohio corporation
Freedom Designs, Inc., a California corporation
The Aftermarket Group, Inc., a Delaware corporation
Invacare Continuing Care, Inc., a Missouri corporation
Medbloc, Inc., a Delaware corporation
Alber USA, LLC, an Ohio limited liability company






--------------------------------------------------------------------------------





ANNEX B
US Guarantors
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company




